COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON


                     ORDER TO SUPPLEMENT APPELLATE RECORD
Appellate case name:           Rafael Navarro v. The State of Texas

Appellate case number:         01-12-00415-CR

Trial court case number:       66134

Trial court:                   23rd District Court

       Pursuant to Texas Rule of Appellate Procedure 34.5(c) or 34.6(d), the

       x       trial court clerk

is ordered to file a supplemental record containing the following:

       Signed verdict form on the guilt/innocence phase of the trial.

     The supplemental clerk’s record shall be filed in the First Court of Appeals no later than
Monday, April 8, 2013.

       x       No costs shall be assessed.


Clerk’s signature:     /s/ Christopher A. Prine, Clerk of the Court

Date: 03/29/2013